      Case 2:20-cr-01125 Document 25 Filed on 01/15/21 in TXSD Page 1 of 3
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 15, 2021
                          UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § CRIMINAL ACTION NO. 2:20-CR-01125
                                               §
JUAN ANTONIO ZAVALA, JR                        §
                                               §
       Defendant.                              §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL



       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant was previously granted a bond after a

detention hearing was held on October 1, 2020. A petition for action on pretrial release

was filed on May 3, 2020 with the Court alleging that Defendant violated conditions 1, that

he not violate federal, state, or local law while on bond and 7(l), that he not use alcohol

excessively. Defendant pled true to the allegation that he used alcohol excessively.

Specifically, the petition alleges the following facts:

       On November 5, 2020, at 3:46 p.m., police officers with the Sullivan City Police
       Department were dispatched to a residence in Sullivan, Texas, in reference to a
       domestic dispute. Officers made contact with the defendant, Nancy Salinas, and the
       defendant’s wife, Alondra Salinas. While interviewing Nancy, it was reported that
       Zavala had assaulted Alondra. Police officers noted that Alondra was observed to
       have multiple red markings on her chest area, swollen lips and a swollen left eye.
       Alondra denied needing medical attention however, reported that she was struck by
       Zavala to her face and chest area after a verbal dispute about Zavala being under the
       influence of alcohol. Alondra reported that Zavala had been intoxicated for three
       days and officers observed Zavala to exhibit slurred speech and emitting a strong
       odor of alcohol. Alondra advised officers that she wanted to file charges against
1/3
      Case 2:20-cr-01125 Document 25 Filed on 01/15/21 in TXSD Page 2 of 3




       Zavala for the assault. Officers attempted to arrest Zavala however, he began to
       resist by pulling away and hitting his head on the hood of a vehicle. After a brief
       altercation, Zavala was detained and placed under arrest for assault family violence
       a class A misdemeanor. Zavala was released from the Hidalgo County Jail on
       November 11, 2020 on a $10,000 surety bond and the charges remain pending at
       this time.

       Based on the facts reflected above, on November 5, 2020, in Sullivan Texas, Juan
       Antonio Zavala, did intentionally, knowingly, or recklessly cause bodily injury to
       Alondra Salinas, in violation of Texas Penal Code Section 22.01 (a)(1).

       Furthermore, Zavala used alcohol excessively as evidence by the details of the arrest
       above.


The following requires detention of the defendant pending trial in this case:

       (1)    There is clear and convincing evidence that the Defendant has violated the

condition of release;

       (2)    Based on the factors in section 3142(g) of Title 18, there is no condition or

combination of conditions of release that will assure that the Defendant will not flee or

pose a danger to the safety of any other person or the community; and

       (3)    Defendant is unlikely to abide by any condition or combination of conditions

of release.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the
2/3
      Case 2:20-cr-01125 Document 25 Filed on 01/15/21 in TXSD Page 3 of 3




defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.

       ORDERED on January 15, 2021.



                                                ____________________________
                                                Julie K. Hampton
                                                United States Magistrate Judge




3/3
